Citation Nr: 0531459	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  05-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal received in January 2005, the 
appellant requested a personal hearing before a Veterans Law 
Judge of the Board of Veterans' Appeals, in Washington, D.C..  
The veteran was scheduled for a personal hearing to be 
conducted in December 2005 before a Veterans Law Judge/Member 
of the Board of Veterans' Appeals, in Washington, D.C..  
However, in November 2005, the veteran requested that the 
Board hearing be changed from a personal hearing in 
Washington, D.C. to a video-conference hearing at the 
Lincoln, Nebraska RO.  The record does not reflect that the 
veteran has been afforded the opportunity for such hearing.

In order to afford the veteran all due process 
considerations, the case is hereby Remanded for the following 
action:

Schedule the veteran for a video-
conference hearing at the Lincoln, 
Nebraska RO before a Veterans Law 
Judge/Member of the Board of Veterans' 
Appeals, unless otherwise indicated by 
the veteran or his representative.

Thereafter, the appeal should be returned to the Board for 
appropriate appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


